United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2362
                        ___________________________

                                 Frederick P. Davis

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 Terry Webb, FUM, Potosi Correctional Center; Ian Wallace, Assistant Warden,
Potosi Correctional Center; Timothy R. Lancaster, AIO, Potosi Correctional Center

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: February 3, 2015
                             Filed: February 4, 2015
                                 ____________

Before SMITH, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

    Missouri inmate Frederick Davis appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 suit, in which he alleged defendants

      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.
retaliated against him by finding him guilty of a conduct violation and placing him
in administrative segregation (ad seg) for over six months. For reversal, Davis argues
(1) the court improperly resolved disputed factual issues; (2) defendants’ summary
judgment motion incorrectly referred to factual allegations in a superseded complaint;
and (3) the court wrongly concluded that, based on his failure to comply with a local
rule, he had not succeeded in controverting defendants’ statement of material facts.
Finding that these arguments fail, we affirm.

      Upon de novo review, see Rochling v. Dep’t of Veterans Affairs, 725 F.3d 927,
937 (8th Cir. 2013), we first conclude that defendants’ reference to a superseded
complaint was harmless, because the superseded complaint and the operative
complaint contained identical factual allegations. Second, the district court did not
abuse its discretion in applying its local rules to limit the court’s consideration of the
statements in Davis’s response to those statements as to which there was evidentiary
support. See Fed. R. Civ. P. 56(e); Nw. Bank & Trust Co. v. First Ill. Nat’l Bank, 354
F.3d 721, 725 (8th Cir. 2003) (standard of review). Third, we find no support for
Davis’s argument that the court resolved factual issues in defendants’ favor. Finally,
based on the evidence before the district court, summary judgment was proper. See
Hartsfield v. Nichols, 511 F.3d 826, 829 (8th Cir. 2008) (defendant may successfully
defend retaliatory discipline claim by showing “some evidence” that discipline was
imposed for actual rule violation); Rouse v. Benson, 193 F.3d 936, 941 (8th Cir.
1999) (no constitutional right to incite other inmates to file grievances or assist other
inmates in filing lawsuits).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-